In re Maride, Jimmie Dean; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW89 2147; Parish of East Baton Rouge, 19th Judicial District Court Div. “J”, No. 10-79-108.
Granted in part; denied in part. Relator's request for his copy of his guilty plea transcript in case no. 10-79-109 is granted and the district court is ordered to provide relator with said transcript. Relator’s request for his trial transcript is denied for failure to show a particularized need.